In an action to recover upon a default judgment entered in the Superior Court of Puerto Rico, defendant appeals (by permission of the Appellate Term for the 2nd and 11th Judicial Districts) from an order of the Appellate Term, dated April 22, 1974, which affirmed (1) a judgment of the Civil Court of the City of New York, County of Kings, entered May 10, 1973, in favor of plaintiff, upon an order of said Civil Court, entered April 24, 1973, granting plaintiff’s motion for summary judgment and (2) said order. Order of the Appellate Term and order and judgment of the Civil Court of the City of New York, County of Bangs, reversed, with $20 costs and disbursements to defendant in this court and with $20 costs and disbursements to defendant upon the appeal to the Appellate Term, and plaintiff’s motion for summary judgment remitted, to the Civil Court for (1) a traverse hearing as indicated hereinbelow and (2) a new determination. In our opinion, there were issues of fact as to whether the Puerto Rican court had obtained jurisdiction over defendant. He denied that he had ever been served with the summons or complaint, claimed that a registered letter admittedly received by him contained only a collection notice and asserted that he had paid the subject debt. These issues of fact cannot be resolved without a traverse hearing. Hopkins, Acting P. J., Cohalan, Brennan, Benjamin and Munder, JJ., concur.